Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/28/2022.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claims 20-27 and 32-36, elected claims, are pending and are presented for examination.  Claims 16-17, 19, 29-31 and 37 have been withdrawn. 
Amendments made to the claims and Applicant's remarks have been entered and considered. In view of amendments, the Examiner withdraws the rejection mailed on 11/26/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 20 in amendment recites “said material laver having an upper side and a lower side”.   Referred  “an upper side” and “a lower side” are not shown.   
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 
Claim 35 is new.  Claim 26 is dependent.  These are not numbered consecutively.  Claims 26 is originally to follow claim 20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   

Claims 20-27 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 in amendment recites “said material layer having an upper side and a lower side”.  It is vague and indefinite.  Said material laver is subject matter of the claim, with additive phrase “comprising”.  No uppermost layer and lowermost layer have been defined, or claimed.  There are many of an upper side and a lower side, locally at each of layers, or at preferably selected layers.  Orientation of the material layer has not been defined, direction for sides can be preferably assigned, e.g., axial or radial direction, or sloped angle direction. 
 Claim 23 recites “the material layer of claim 20, wherein the material layer has a layer thickness of 0.5 to 500 um”.  It is vague and indefinite because said “a layer” is not clear only to mean “the material layer”.  If said “a layer” is pointing to said “the material layer” and thickness of the material layer as whole is claimed, consider “wherein thickness of the material layer is 0.5 to 500 um”.  This means the rotor diameter is very 
Claim 25 recites “a third region having a permanent magnetic material”.  It appears said permanent magnetic material has already defined in claim 20 amendment.  It is vague and indefinite since no further permanent magnetic material has been found in original specification.  For purpose of examination, it is interpreted pointing the permanent magnetic material recited in claim 20.   
 Claim 27 recites “The material layer of claim 20, wherein the permanent magnetic material is connected with a material bond to the first material and/or to the second material”.  Magnet pocket is defined in the first material and enclosed within (i.e., surrounded by first material) in the claim 20 amendment, and disclosure   It is vague and indefinite which feature makes “connected to the second material”.  
Claim 33 recites “an insulation material is on both sides of the material layer”.  It appears said insulation material has already defined in claim 20 amendment.  It is vague and indefinite since no further insulation material has been found in original specification.  Also, said “layer sides” are vague and indefinite.  Claim 20 refers upper and lower sides.  Also, per disclosed structure, there are more sides (e.g., sides by axial view).  For purpose of examination, it is interpreted pointing the insulation material recited in claim 20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-27, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over OJIMA et al (US 20140241914 A1).  
As for claim 20, OJIMA discloses a material layer for a rotor of a dynamoelectric rotary machine with a rotational direction about a rotational axis (L) arranged in a layer center of the material layer (consider effect of preamble), said material layer comprising:
a material recess (bore inner to layer 13) [0037] arranged substantially at the layer center, 
a first region (rotor core by 21) [abstract, 0041, etc.] of a first material with a first degree of strength and a first magnetic permeability; 
a substantially annular second region connected to the first material (steel) with a material bond (laminated of silicon steel) [0023] such as to form the material recess substantially at the layer center, 

wherein the second region adjoins the material recess arranged in the layer center, and the second region on its outer circumference adjoins an inner circumference of the first region, and the first region on its inner circumference adjoins the outer circumference of the second region (Fig. 1);
at least one third region (region of 17) enclosed by the first region, each said at least one third region comprising a pocket (17) having permanent magnetic material (19).  Refer scientific references listed in office action on 11/26/2021.
For limitation “said material laver having an upper side and a lower side: and an insulating material on at least one of the upper side and the lower side of the material layer”, see 112 rejection above.  For purpose of examination, it is interpreted as one of follow. 
(1) Orientation is selected radially.  
Permanent magnet 19 has an upper side and a lower side with anaerobic adhesive 23 which is at least air and thermal insulation [0022].   
The first region (rotor core by 21) has an upper side and a lower side with a corrosion preventive film 25 made from resin at radially upper side [0043].  
(2) Orientation is selected axially. 

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed properties by use of well-known materials in the art, for the reasons described above. 

As for claim 21, OJIMA discloses the material layer of claim 20, wherein the second material has a tensile strength of at least 800 MPa.  It is obvious by selection from material range.  Refer scientific reference for resin listed in office action on 11/26/2021. 
As for claim 22, OJIMA discloses the material layer of claim 20, wherein the 
first magnetic permeability is ur > 50, and the second magnetic permeability 
is ur < 5.  Refer scientific references listed in office action on 11/26/2021.   
As for claim 23, OJIMA discloses the material layer of claim 20, wherein the material layer has a layer thickness of 0.5 to 500 um.  It is interpreted as a layer in the material layer.  OJIMA discloses layer of 13 (second region) being a film size.  It is known in the art as follow. 
“A thin film is a layer of material ranging from fractions of a nanometer (monolayer) to several micrometers in thickness”. (https://en.wikipedia.org/wiki/Thin_film). 
As for claim 24, OJIMA discloses the material layer of claim 20, wherein a transition from the first region to the second region is abrupt (i.e., no mixed transition area).  

As for claim 27 OJIMA discloses the material layer of claim 20, wherein the permanent magnetic material (19) is connected with a material bond (adhesive 23) to the first material and/or to the second material.
As for claim 32, OJIMA discloses the material layer of claim 20, wherein the second material has a tensile strength of at least 1000 MPa.  It is obvious by selection from material range.  Refer scientific references listed in office action on 11/26/2021.
As for claim 33, OJIMA discloses the material layer of claim 20, further comprising an insulation material on both sides of the material layer.  See claim 20 for “insulation material on at least one of both layer sides”. 
As for claim 34, OJIMA discloses the material layer of claim 20, wherein the at least one third region functions as an internal permanent magnet (19) and forms a pole (a magnetic pole).  
As for claim 36, OJIMA discloses the material layer of claim 20, wherein a plurality of third regions are arranged such that the permanent magnetic material forms permanent magnets (19) that are inclined, staggered, or axial parallel with respect to the rotational axis (see Figs.).

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over   OJIMA in view of Yamauchi et al (US 20090277666 A1).  
As for claim 35, OJIMA failed to teach the material layer of claim 20 wherein the insulating material is a baking varnish.  Yamauchi discloses a resistant resin film formed 
As for claim 26, OJIMA as combined teaches the material layer of claim 35, capable of being mutually consolidated (as by laminated) with a further said material layer by the baking varnish to form a material laver structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834